92 F.3d 1186
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.John D. BUTLER, Defendant-Appellant.
No. 96-5019.
United States Court of Appeals, Sixth Circuit.
Aug. 1, 1996.

Before:  BROWN, MARTIN, and BOGGS, Circuit Judges.
PER CURIAM.


1
The defendant, John D. Butler, pled guilty to one count of credit card fraud in violation of 18 U.S.C. § 1029(a)(2).  He received a sentence of five months imprisonment, based in part on the district court's calculation of the loss resulting from Butler's scheme.


2
On appeal, the sole question is whether or not the calculation of the loss was appropriate in light of all the circumstances.  After a review of the record, it appears that the calculation was appropriate and the decision of the district court is therefore affirmed.